Resettled order, entered on September 16, 1964, denying plaintiff’s motion to enter a money judgment in her favor against defendant in the sum of $9,985 for unpaid alimony arrears and for other relief, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of directing the entry of said judgment, and as so modified, affirmed, with $30 costs and disbursements to appellant. The record indicates that defendant has been contumaciously flouting the decree herein. He has indulged himself in travel and made a gift of securities while permitting alimony arrears to accumulate. It is undisputed that this aged plaintiff is suffering from diabetes and cataracts. The record fails to justify the denial of the entry of judgment and such denial in our opinion was an unwise exercise of discretion. Concur — Botein, P. J., Breitel, McNally, Stevens and Steuer, JJ.